IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 02-40563
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

MICHAEL DEWAYNE ADKISM,

                                           Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                USDC Nos. 3:00-CV-55 & 3:97-CR-4-1
                        --------------------
                          December 12, 2002

Before JOLLY, JONES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Michael DeWayne Adkism, federal prisoner # 06384-078,

appeals the district court’s denial of his 28 U.S.C. § 2255

motion.   Adkism was sentenced to 235 months’ imprisonment

following his conviction for conspiracy to possess with intent to

distribute cocaine base, conspiracy to distribute cocaine base,

possession with intent to distribute cocaine base, and

distribution of cocaine base, in violation of 21 U.S.C. §§ 841(a)


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-40563
                                -2-

and 846.   The district court denied Adkism’s motion and granted a

certificate of appealability on the issue of whether Apprendi v.

New Jersey, 530 U.S. 466 (2000), should apply retroactively with

respect to an initial challenge to a conviction on collateral

review.

     The issue is now foreclosed by this court’s decision in

United States v. Brown, 305 F.3d 304, 310 (5th Cir. 2002),

wherein this court held that Apprendi “is not retroactively

applicable to initial petitions under § 2255.”   Accordingly, the

district court’s judgment denying Adkism’s 28 U.S.C. § 2255

motion is affirmed.

     In light of the foregoing, Adkism’s motions for appointment

of counsel and oral argument are denied.

     JUDGMENT AFFIRMED; MOTIONS DENIED.